DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered. 

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 3/3/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5 and 18-20 is/are rejected under 35 U.S.C. 103a as being unpatentable over Im et al., US 2012/0119346.
Regarding claim 1, Im (figure 1) teaches a semiconductor apparatus, comprising: a circuit device comprising:
an integrated circuit die 120 having a pin (the pad between 120 and 124) disposed on a mounting surface of the integrated circuit (paragraph 0006) die 120; and
a side wall of the circuit device 120, wherein the side wall of the circuit device 120 is a wall of the integrated circuit die 120 that is adjacent to the mounting surface;

a thermal interface material layer 132 located between the circuit device 120 and the heat sink 300; and
a packaging layer 131 disposed around the side wall of the circuit device 120, and 
a substrate 200, wherein the heat sink is fastened on the substrate using and adhesive 310, wherein the integrated circuit die 120 is coupled to the substrate 200 using a metal bump 124, wherein the metal bump 19 is protected by a bottom filler 126, and wherein the packaging layer 131 envelops the side wall of the integrated circuit die 120 and a sidewall of the bottom filler 126; 
wherein the thermal interface material layer 131 comprises: 
a first surface facing the circuit device 120 and the packaging layer 131, wherein the first surface is thermally coupled to the circuit device 120 and the packaging layer 131; and
a second surface facing the heat sink 300, wherein the second surface is thermally coupled to the heat sink 300.
Though Im teaches an intermediate circuit device 1 between the circuit device 120 and the substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to omit the intermediate circuit die 1 in the invention of Im because omission of an element and its function is obvious if the function of the 
Specifically the rejection proposes to remove the circuit die 1, the underfill 142, and bumps 19 and dropping the circuit die 120 down onto the substrate 200.
Alternatively, Claim(s) 1, 2, 5 and 18-20 is/are rejected under 35 U.S.C. 103a as being unpatentable over Bhagwahar et al., US 2010/0328895, in view of Im et al., US 2012/0119346.
Regarding claim 1, Bhagwahar (figure 2) teaches a semiconductor apparatus, comprising: a circuit device comprising:
an integrated circuit die 201 having a pin (pad between 201 and 204) disposed on a mounting surface of the integrated circuit die 201; and
a side wall of the circuit device 201, wherein the side wall of the circuit device 201 is a wall of the integrated circuit die 201 that is adjacent to the mounting surface; 
a heat sink 208, wherein the circuit device 201 and the heat sink 208 are disposed in a laminated manner;
a thermal interface material layer 207 located between the circuit device 201 and the heat sink 208; and 

Bhagwahar fails to teach a packaging layer disposed around the side wall of the circuit device;
wherein the heat sink is fastened on the substrate using an adhesive,
and wherein the packaging layer envelops the side, wall of the integrated circuit die and a side wall of the bottom filler
wherein the thermal interface material layer 207 comprises:
a first surface facing the circuit device 201 and the packaging layer, wherein the first surface is thermally coupled to the circuit device 201 and the packaging layer; and
a second surface facing the heat sink, wherein the second surface is thermally coupled to the heat sink.
Im (figure 1) teaches a packaging layer 131 disposed around the side wall of the circuit device 120;
wherein the heat sink 300 is fastened on the substrate 200 using an adhesive 310,
and wherein the packaging layer 131 envelops the side wall of the integrated circuit die 120 and a side wall of the bottom filler 126;
wherein the thermal interface material layer 132 comprises:

a second surface facing the heat sink 300, wherein the second surface is thermally coupled to the heat sink 300.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Im in the invention of Bhagwahar because Im teaches it using the packaging layer 131 improves heat dissipation more effectively than just air (paragraph 0053).  A skilled artisan would know that this concept wouldn’t just work in a stacked circuit die environment but also in a single chip environment.
With respect to claim 2, Im teaches an epoxy resin (paragraph 0049) packaging layer 131, since an epoxy resin is a plastic Im therefore teaches the packaging layer is a plastic film layer.
As to claim 5, though Im fails to teach the semiconductor apparatus is used in a flip chip ball grid array package structure, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a flip chip ball grid array package structure in the invention of Im because a flip chip ball grid array package structure is a conventionally well-known and used type of package. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

In re claim 19, Im teaches the heat sink 300 is fastened on a substrate 200 of the semiconductor apparatus.
Concerning claim 20, Im teaches the thermal interface material 132 layer covers a surface of the integrated circuit die 120 and the packaging layer 131.
Claims 3-4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al., US 2012/0119346, AND/OR Bhagwahar et al., US 2010/0328895, in view of Im et al., US 2012/0119346, as applied to claim 1 above, and further in view of Hung et al., US 9,607,923.
	In claim 3, Im fails to teach the thermal interface material layer comprises: a first alloy layer thermally coupled to the circuit device and the packaging layer; a nano-metal particle layer thermally coupled to the first alloy layer and comprising multiple nanometal particles coupled to each other and an intermediate mixture, wherein the intermediate mixture is filled between the multiple nano-metal particles; and
a second alloy layer thermally coupled to the nano-metal particle layer and the heat sink.
Hung (figure 2’) teaches the thermal interface material layer comprises: a first alloy layer 22a (column 4, lines 26-27) thermally coupled to the circuit device 21 and the packaging layer (taught when combined with Im);

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermal interface material layer of Hung in the invention of Im because Hung teaches it prevents delamination, improves the thermal conduction effect, and increases the product reliability (column 6, lines 4-11).
Regarding claim 4, Hung teaches: a first sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the first alloy is consumed form a metal joint with the sintered silver in the nano-metal particle layer thereby formed claimed first sintered continuous phase structure) formed at a contact portion between the first alloy layer 22a and the nanometal particle layer 22c;
multiple sintered continuous phase structures (there are multiple silver particles in layer 22c so there are multiple sintered continuous phase structures) formed at contact portions between the multiple nano-metal particles (column 4, line 59); and a second sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the second alloy is consumed form a metal joint with the sintered silver in the nano-
With respect to claim 6, wherein the first alloy layer 22a comprises a first adhesive layer (alloy cited at column 4, lines 25-27) and a first co-sintered layer (the Ag cited at column 4, lines 25-27), wherein the first adhesive layer is thermally coupled to the circuit device 21 and the packaging layer (of Im), wherein the first co-sintered layer is coupled to the nano-metal particle layer 22c, and wherein a sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the first alloy is consumed form a metal joint with the sintered silver in the nano-metal particle layer thereby formed claimed first sintered continuous phase structure) is formed at a contact portion between the first co-sintered layer (the Ag of 22a) and the nano-metal particle layer 22c.
As to claim 7, Hung teaches the first adhesive layer comprises at least one of titanium, chromium, nickel, or a nickel-vanadium alloy (column 4, lines 25-27), and wherein the first co-sintered layer comprises at least one of silver (column 4, lines 25-27), gold, or copper.
In re claim 8, Hung teaches the first alloy layer 22a further comprises a first buffer layer located between the first adhesive layer and the first co-sintered layer, and 
Concerning claim 9, Hung teaches the second alloy layer comprises a second adhesive layer and a second co-sintered layer (column 4, lines 27-30: Ti/Ag), wherein the second adhesive layer is thermally coupled to the heat sink 23, wherein the second co-sintered layer (g) is thermally coupled to the nano-metal particle layer 22c, and wherein a sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the second alloy is consumed form a metal joint with the sintered silver in the nanometal particle layer 22c thereby formed claimed first sintered continuous phase structure) is formed at a contact portion between the second co-sintered layer (Ag) and the nano-metal particle layer 22c.
In claim 10, Hung teaches the second alloy layer 22b further comprises a second buffer layer (Cu) located between the second adhesive layer (Ti) and the second cosintered layer (Ag), and wherein the second buffer layer (Cu or Ni) comprises at least one of aluminum, copper, nickel, or a nickel-vanadium alloy. Hung teaches the second alloy layer 22b can be an alloy or multilayer structure of Ti (adhesive)/Cu (buffer)/Ag (co-sinter).
Regarding claim 11, though Hung, which only teaches the use of polymers (column 4, line 61), fails to teach the intermediate mixture comprises at least one of air or resin, it would have been obvious to one of ordinary skill in the art at the time of the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al., US 2012/0119346.
With respect to claim 12, Im teaches a semiconductor apparatus manufacturing method, comprising:
mounting a circuit device 120 on a substrate 200, wherein the circuit device 120 comprises an integrated circuit die 120 having a pin (the pad between 120 and 124) disposed on a mounting surface of the integrated circuit die 120 wherein the integrated circuit die 120 is coupled to the substrate 200 using a metal bump 124, and wherein the metal bump is protected by a bottom filler 126;
disposing a packaging layer 131 around a side wall of the circuit device 120, wherein the packaging layer is formed on the substrate 200 wherein the packaging layer 131 envelops a sidewall of the integrated circuit die 120 and a sidewall of the bottom filler 126, and wherein the side wall of the circuit device 120 is a wall of the integrated circuit die 120 and is adjacent to the mounting surface;
generating a thermal interface material layer 132, wherein the thermal interface material layer 132 comprises a first surface facing the circuit device 120 and facing the packaging layer 131, and a second surface facing a heat sink 300;

thermally coupling the second surface of the thermal Interface material layer 132 to the heat sink 300.
Though Im teaches an intermediate circuit device 1 between the circuit device 120 and the substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to omit the intermediate circuit die 1 in the invention of Im because omission of an element and its function is obvious if the function of the element is not desired (M<PEP 2144.04 II A).  Structures exist wherein there is only one circuit die is used and the heat sinking of Im would be useful, such as ones using high heat producing chips.
Specifically the rejection proposes to remove the circuit die 1, the underfill 142, and bumps 19 and dropping the circuit die 120 down onto the substrate 200.
Alternatively, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
Bhagwahar et al., US 2010/0328895, in view of Im et al., US 2012/0119346.
	Regarding claim 12, Bhagwahar (figure 2) teaches a semiconductor apparatus manufacturing method, comprising: 
mounting a circuit device 201 on a substrate 202, wherein the circuit device 201 comprises an integrated circuit die 201 having a pin (pad between 201 & 204) disposed on a mounting surface of the integrated circuit die 201, wherein the integrated circuit 
generating a thermal interface material layer 207.
Bhagwahar fails to teach disposing a packaging layer around a side wall of the circuit device, wherein the packaging layer is formed on the substrate, wherein the packaging layer envelops a side wall of the integrated circuit die and a side wall of the bottom filler, and wherein the side wall of the circuit device is a wall of the integrated circuit die and is adjacent to the mounting surface;
wherein the thermal interface material layer comprises:
a first surface facing the circuit device and facing the packaging layer; and 
a second surface facing a heat sink, wherein the heat sink is fastened on the substrate using an adhesive; and
thermally coupling the first surface of the thermal interface material layer to the circuit device and the packaging layer; and
thermally coupling the second surface of the thermal interface material layer to the heat sink.
Im (figure 1) teaches disposing a packaging layer 131 around a side wall of the circuit device 120, wherein the packaging layer 131 is formed on the substrate, wherein the packaging layer 131 envelops a side wall of the integrated circuit die 120 and a side wall of 
wherein the thermal interface material layer 132 comprises:
a first surface facing the circuit device 120 and facing the packaging layer 131; and 
a second surface facing a heat sink 300, wherein the heat sink 300 is fastened on the substrate using an adhesive 310; and
thermally coupling the first surface of the thermal interface material layer 132 to the circuit device 120 and the packaging layer 131; and
thermally coupling the second surface of the thermal interface material layer 132 to the heat sink 300.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Im in the invention of Bhagwahar because Im teaches it using the packaging layer 131 improves heat dissipation more effectively than just air (paragraph 0053).  A skilled artisan would know that this concept wouldn’t just work in a stacked circuit die environment but also in a single chip environment.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al., US 2012/0119346, AND/OR Bhagwahar et al., US 2010/0328895, in view of Im et al., US 2012/0119346, both as applied to claim 12 above.
With respect to claim 17, though Im, which only teaches a molding film (paragraph 0049), fails to teach the disposing the packaging layer around the side wall of the circuit device comprises disposing the packaging layer around the side wall of the circuit device using a plastic film as a material for the packaging layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use plastic .
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al., US 2012/0119346, AND/OR Bhagwahar et al., US 2010/0328895, in view of Im et al., US 2012/0119346, both as applied to claim 12 above, and further in view of Hung et al., US 9,607,923.
As to claim 13, Hung (figure 2) teaches generating the thermal interface material layer comprises 22:
generating a first alloy layer 22a (column 4, lines 25-27);
generating a nano-metal particle layer 22c comprising multiple nano-metal particles 220 (column 4, line 59) that are coupled to each other and an intermediate mixture 221;
filling the intermediate mixture 221 between the multiple nano-metal particles 220;
generating a second alloy layer 22b (column 4, lines 27-30); and
thermally coupling the nano-metal particle layer 22c to the first alloy layer 22a and the second alloy layer 22b separately, wherein one surface of the first alloy layer 22a that deviates from the nanometal particle layer 22c is a first surface, and

In re claim 14, Hung teaches forming:
 a first sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the first alloy is consumed form a metal joint with the sintered silver in the nano-metal particle layer thereby formed claimed first sintered continuous phase structure) at a contact portion between the first alloy layer 22a and the nanometal particle layer 22c;
forming multiple sintered continuous phase structures (there are multiple silver particles in layer 22c so there are multiple sintered continuous phase structures) at contact portions between the multiple nano-metal particles (column 4, line 59); and
forming a second sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the second alloy is consumed form a metal joint with the sintered silver in the nano-metal particle layer 22c thereby formed claimed first sintered continuous phase structure) at a contact portion between the second alloy layer 22b and the nano-metal particle layer 22c.
Concerning claim 15, Hung teaches generating the first alloy layer comprises:
generating a first adhesive layer (column 4, lines 24-27 teaches multi-layers or alloys having Ti, Ni) and a first co-sintered layer (column 4, lines 25-27 & lines 47-50 teaches multi-layers or alloys having Ag);

coupling the first co-sintered layer (Ag) to the nano-metal particle layer 22c (column 4, lines 47-50); and
forming a sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the first alloy is consumed form a metal joint with the sintered silver in the nano-metal particle layer thereby formed claimed first sintered continuous phase structure) at a contact portion between the first co-sintered layer (Ag) and the nanometal particle layer 22c.
In claim 16, Hung (figure 2) teaches generating the second alloy layer 22b comprises:
generating a second adhesive layer (column 4, lines 27-30 teaches multi-layers or alloys having Ti, Ni) and a second co-sintered layer (column 4, lines 27-30 teaches multilayers or alloys having Ag);
thermally coupling the second adhesive layer (Ti, Ni) to the heat sink 23;
thermally coupling the second co-sintered layer (Ag) to the nano-metal particle layer 22c (column 4, lines 47-50); and
forming a sintered continuous phase structure (column 4, lines 47-50 teaches the silver in the second alloy is consumed form a metal joint with the sintered silver in the nano-metal particle layer thereby formed claimed sintered continuous phase structure) 

Conclusion
Any inquiry concerning should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/13/2021